Title: To Benjamin Franklin from Pierre Michel, 16 February 1785
From: Michel, Pierre
To: Franklin, Benjamin


				
					Monsieur
					Le Havre le 16 fev. 1785./.
				
				Votre Excellence est peut être informée que Le Capne Buttler Commandant L’Aréthuse arrivé en ce port e Vingt huit du Mois dernier & Venant de Baltimore auroit amené avec lui dudit Lieu Une jeune fille agée d’environ dix Sept ans qui Se Seroit engagée Sous l’habit D’homme en qualité de Novice. Le Navire étoit bien amaré Dans notre port depuis deux jours Lorsque je fus informé qu’un jeune homme avoit été indignement Mal traitté par l’equipage dudit Capne & le Commissaire de Police qui avait ete temoin de La scene M’assura que Le Pretendu jeune homme Maltraitté étoit une femme. Je fis Venir le Capne qui me jura sur Sa parole D’honneur n’avoir appris que Sur la fin de Sa traversée que le Novice qu’il avoit engagé fût d’un autre Sexe; jacceuillis cette Malheureuse & La mis dans une Maison ou on Voulut bien Se charger d’elle jusqua ceque je fûsse informé exactement de cequelle étoit et décidé au party à prendre. Jai Scu depuis quelle appartenait a une famille honnête de Boston Connue d’une Maison de Commerce de cette Ville & javois déja Vu M Limozin pour lui obtenir une place dans le premier Navire qui repasserait a Boston, quand l’hôte chéz lequel je l’avois Mise en attendant Vînt Me dire quil ne Vouloit plus me repondre de cette femme folle d’amour pour le Second Capitaine du Navire Sur lequel

elle étoit Venue & quelle etoit quelque fois comme frénétique. Je Crus devoir M’assurer d’elle & la fis Conduire Sans le Lui dire a la prison de la Ville ou assés doucement traittée je puis au moins attendre a Son égard les ordres quil plaira a votre excellence me faire passer.
				Je Crois devoir observer que le Capne Ma assuré qu’elle a les inclinations les plus Vicieuses, portée a Boire & libertine. Jai été Moy même temoins de la violence de Sa passion pour le Second capitaine en question. Absolument Nue quand elle est arrivée, jay Cru devoir par humanité M’occupper de la faire Vetir & de lui adoucir autant que possible la rigueur de La Saison.
				Jose Me flatter que Votre Excellence approuvera la Conduite que jay tenue jusqu’icy & je Seray attendant les ordres quelle Voudra bien Me donner pour la Conduite a tenir par la Suite & le rembours des avances que j’ay faites; & a faire.
				Cette femme S’appelle Elisabeth Tingis de Baltimore & le Cape Buttler poura partir Sous peu pour Londres & de la pour Baltimore.
				Jai l’honneur detre avec Respect Monsieur De Votre Excellence Le très humble & très Obéissant Serviteur
				
					MichelP du Roy de L’amté
				
			 
				Notation: Michel 16 Fevr. 1785.—
			